DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/762,593 filed on 05/08/2020. Claims 1-14 are pending. Claims 1 and 11 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no DE102017127577.0, filed on 10/22/2017.

Specification
The disclosure is objected to because of the following informalities:
In para 31, line 4, “the torque output component 4” should be changed to read “component 3”.  
In para 35, line 5, “the external toothing 14” should be changed to read “toothing 13”.  
In para 39, line 2-3, “the torque output component 2” should be changed to read “component 3”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volpert (US 9,822,874 B2)
Regarding claim 1, Volpert discloses (fig. 1) a clutch unit (fig. 1 A) for a powertrain of a motor vehicle, comprising 
a torque input component (e.g. 4, 14) which acts as a drive element and 
a torque output component (9) which acts as an output element, wherein the torque input component (e.g. 4/14) can be connected to the torque output component (9) in torque-transmissive fashion via an engageable clutch (11), wherein the clutch  has a translationally movable clutch element (12) configured and arranged such that in an actuation position, the clutch element  allows a torque to be transmitted from the torque input component to the 
Regarding claim 4, Volpert teaches the clutch unit as claimed in claim 1, wherein the torque input component and the torque output component are configured and matched to each other such that a rotational speed of the torque input component and a rotational speed of the torque output component can be synchronized. (see col 1, line 23-43, col. 2, line 29-55)
Regarding claim 5, Volpert teaches the clutch unit as claimed in claim 1, wherein the clutch element is configured as a sliding sleev
Regarding claim 6, Volpert teaches the clutch unit as claimed in claim 1, wherein the torque input component and the torque output component are arranged coaxially. (see fig. 1A, axis 3)
Regarding claim 7, Volpert teaches the clutch unit as claimed in claim 1, wherein the clutch element has a toothing (13), and the torque input component and the torque output component each have a counter toothing (e.g. 26,10), wherein the counter toothing transmits a torque when engaged with the toothing of the clutch element.
Regarding claim 8, Volpert teaches the clutch unit as claimed in claim 1, wherein a lock

    PNG
    media_image1.png
    589
    782
    media_image1.png
    Greyscale

                       Figure A: Annotated figure 1A of Volpert
Regarding claim 9, Volpert teaches the clutch unit as claimed in claim 1, wherein a stop (24) is provided for limiting an axial movement of the clutch element (see col 9, line 52-59).
Regarding claim 11, Volpert teaches a clutch assembly for a hybrid module, comprising: 
a torque input component (e.g. 4/14, 5/15); 
a torque output component (e.g. 9) ; and 
a clutch (e.g. 11) configured to selectively connect the torque input component with the torque output component for torque transmission therebetween,
 the clutch including a sliding sleeve (e.g. 12) movable between an actuation position and a decoupled position, 
wherein, in the actuation position: 
a first toothing (e.g. 13) formed on a radial inside of the sliding sleeve is engaged with a second toothing (e.g. 26, 27)  formed on an outside of the torque input 
a third toothing (e.g. 10) formed on an outside of the torque output component is engaged with the first toothing  (e.g. 13) such that torque is transmitted from the sliding sleeve to the torque output component.
Regarding claim 12, Volper teaches the clutch assembly as claimed in claim 11, wherein, in the decoupled position, the first toothing is only in engagement with the third toothing such that no torque is transmitted between the torque input component and the sliding sleeve of the clutch. (e.g. see fig. 1C-1E)
Regarding claim 13, Volper teaches the clutch assembly as claimed in claim 11, wherein the sliding sleeve is moved into the actuating position in response to a first rotational speed of the torque input component corresponding to a second rotational speed of the torque output component.(see col 1, line 27-38)
Regarding claim 14, Volper teaches clutch assembly as claimed in claim 11, wherein: the first toothing includes a first chamfer (e.g. 22, 23) formed on a side facing the torque input component in an axial direction; the second toothing includes a second chamfer (e.g. 26, 27) formed on a side facing the torque output component; and the first chamfer corresponds in angle and size to the second chamfer. (see col 9, line 37-51)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Volpert et al. (US 9,822,874B2)(hereinafter “Volpert”) in view of Dreibholz et al. (US 8,733,195 B2)(hereinafter “ Dreibholz”).
Regarding claim 2 and 3, Volpert teaches the clutch unit as claimed in claim 1, wherein an electric actuator (e.g.  38, 39) is provided for translational movement of the clutch element. (see col 1, line 63-66, col 10, line 66-67, col 11, line 1-14). However, Volpert discloses in the background of the invention that the clutch could be moved axially by an electric motor (see col 1, line 63-66), but fails to disclose that an electric motor is provided and the motor is a liner motor in the invention, rather discloses that the clutch could be moved axially by an electric actuator (see col 11, line 10-14). 
 Dreibholz teaches an actuating assembly for centrally synchronized dual-clutch transmission wherein the actuator can be a liner motor. (see col 3, line 23-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Volpert by substituting the motor as taught by Dreibholz so that the clutch would be easily and reliability actuated by the motor.
As modified, the clutch unit would have a linear motor which is provided for translational movement of the clutch element.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Volpert et al. (US 9,822,874B2)(hereinafter “Volpert”) in view of Reimnitz (US 10,843,557 B2).
Regarding claim 10, Volpert teaches all the elements of invention as mentioned in claim 1, but fails to disclose a hybrid module comprising a first drive machine which is permanently connected in torque-transmissive fashion to a transmission input shaft, and a second drive machine which can be engageably connected in torque-transmissive fashion to the transmission input shaft and/or an output shaft of the first drive machine via a clutch unit as claimed in claim 1. 
Reimnitz teaches a hybrid module and drive arrangement (fig. 1) for a motor vehicle wherein a hybrid module comprising a first drive machine (internal combustion engine, not shown in figure) which is permanently connected (e.g. via 10) in torque-transmissive fashion to a transmission input shaft (20), and a second drive machine which can be engageably connected in torque-transmissive fashion to the transmission input shaft and/or an output shaft (e.g. 100, 101) of the first drive machine via a clutch unit (30) (see abstract, col 1, line 11-27, col 7, line 4-21) so that the torque can be transmitted smoothly from the internal combustion engine to the drive train via the separating clutch. (see col 1, line 39-41)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Volpert by adding a hybrid module as taught by Reimnitz so that the clutch can provide for the coupling or decoupling of the internal combustion engine to the drain train.
As modified, a hybrid module would have a first drive machine which is permanently connected in torque-transmissive fashion to a transmission input shaft, and a second drive 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARHANA PERVIN/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655